Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of: 
An axle assembly, comprising:
a first motor/generator connected to a first output shaft;
a second motor/generator connected a second output shaft;
a differential assembly coupled to a drive axle
a first gear set having a first gear and a second gear, the first gear of the first gear set connected to the first output shaft;
a first rotatable shaft, the second gear of the first gear set connected to the first rotatable shaft;
a second gear set having a first gear and a second gear, the second gear connected to the first rotatable shaft;
a second rotatable shaft, the second gear set connected to the second rotatable shaft; and
a first planetary gear set having a first ring gear, a first planet carrier, and a first sun gear; the first ring gear of the first planetary gear set connected to the second rotatable shaft, the first planetary gear set connected to the differential assembly.

What is new here is the particular arrangement of the elements recited and not any one particular element. The closest prior art appears to be Hiraiwa ‘600 but it fails to show that particular arrangement of the first and second shafts with the first and second gear sets as well as a ring gear being connected to the second shaft. It doesn’t appear that it would have been obvious to modify Hiraiwa without using hindsight since there’s no motivation to change Hiraiwa. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Monday, March 7, 2022